MEMORANDUM **
Terrall Eugene Tillman appeals from district court’s judgment and challenges his guilty-plea conviction and 120-month sentence for distribution of methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(l)(A)(viii). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Tillman’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Tillman the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Tillman waived his right to appeal his conviction, with the exception of an appeal based on a claim that his plea was involuntary. He also waived the right to appeal most aspects of his sentence. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief as to Tillman’s plea or any aspects of the sentence not covered by the sentencing appeal waiver. We therefore affirm as to those issues. We dismiss the remainder of the appeal in light of the valid appeal waivers. See United States v. Watson, 582 F.3d 974, 988 (9th Cir.2009).
We remand to the district court with instructions to amend the judgment to delete “Possession with Intent to Distribute,” and replace it with “Distribution of,” and to reflect that Tillman was convicted of violating 21 U.S.C. § 841(a)(1) and (b)(l)(A)(viii).
Counsel’s motion to withdraw is GRANTED.
AFFIRMED in part; DISMISSED in part; REMANDED to correct the judgment.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.